Citation Nr: 1010065	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  02-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extraschedular rating in excess of 20 
percent for postoperative residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service from 
February 1980 to February 1984.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, increased the rating for the Veteran's left knee 
disability to 20 percent, effective April 9, 2001.  The 
Veteran did not disagree with the effective date assigned.  
In September 2006, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  The case was before the Board in December 
2005, December 2006, and April 2009 when it was remanded for 
additional development.  

In a January 2008 statement (and again in a June 2009 VA Form 
21-4142, Authorization and Consent to Release Information 
form), the Veteran raised the issue of entitlement to an 
increased rating for his service-connected right knee 
disability.  In April 2009, the Board referred this matter to 
the RO for appropriate action.  As it does not appear any 
action has been taken on this matter, it is again referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

The most recent VA treatment records are from September 2009.  
In a January 2010 VA Form 21-4142, the Veteran indicated that 
he underwent left knee surgery earlier that month (and would 
undergo right knee surgery in the spring of 2010).  Medical 
records associated with this surgery are not associated with 
the claims file.  Such records may contain pertinent 
information (potentially they could identify factors not 
encompassed by the current schedular rating assigned).  
Moreover, the records are significant as there is now a 
question of whether a temporary total convalescence rating is 
warranted for a period of time during the appeal period.  See 
38 C.F.R. § 4.30.  As they are part of the record, they must 
be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure for the record 
updated (since September 2009) VA 
treatment records that have not been 
associated with the claims file, 
specifically including records of the 
Veteran's January 2010 left knee surgery.  
The RO should review the additional 
records received, and arrange for any 
further development suggested.

2.  The RO should then readjudicate this 
matter (to include consideration of a 
temporary total (convalescence) rating).  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

